Citation Nr: 0604778	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  02-14 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include xerosis, nummular dermatitis and mild stasis 
dermatitis, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from January 1948 to July 
1969.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran indicated in his September 2002 substantive 
appeal that he desired a Board Hearing.  A May 2003 Board 
letter informed the veteran that his hearing was scheduled 
for September 18, 2003.  The hearing was rescheduled for 
December 2, 2003.  The veteran failed to appear for his 
hearing, and that request is considered to be withdrawn.  See 
38 C.F.R. § 20.702 (2005).

The Board notes a March 2005 letter from the veteran which 
references hearing loss.  This issue has not been considered 
by the RO, and is REFERRED to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does 
not have jurisdiction of an issue not yet adjudicated by the 
RO).

During the initial review of this appeal, in April 2004, the 
Board remanded the case to the RO for additional development.  
In April 2005, the Board again remanded the case to the RO to 
comply with the 2004 remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO exerted reasonable attempts to 
comply with 2005 remand and returned the case to the Board 
for further appellate review.  The veteran's representative 
submitted additional argument on the veteran's behalf in 
February 2006.

For good cause shown, the veteran's case has been advanced on 
the Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that a skin disorder is not related to an in-service disease 
or injury, to include herbicide exposure.


CONCLUSION OF LAW

A skin disorder, to include xerosis, nummular dermatitis and 
mild stasis dermatitis, to include as a result of herbicide 
exposure, was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1137, 5107(b) (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e), 3.655(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. At 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters of November 2001 and April 2005, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the September 2002 Statement of 
the Case (SOC), and Supplemental Statements of the Case 
(SSOC) of January 2005 and November 2005.  These documents 
provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Additionally, the January 2005 SSOC 
included a summary of the relevant VCAA regulatory provisions 
of 38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Factual Background

The veteran asserts that he was sprayed with Agent Orange 
during his service in Vietnam and that, as a result of that 
exposure, he developed a skin disorder which still manifests 
on his extremities.

The service medical records reflect that, in 1953, the 
veteran was treated for hives secondary to his 
hemorrhoidectomy.  The in-patient treatment records reflect 
that the rash cleared prior to his discharge and return to 
duty.  An August 1968 entry reflects that the veteran 
presented with a complaint of a break out of his skin.  
Examination revealed several small papular lesions on his 
back 2 millimeters in diameter, with occasional purulent 
tops.  The examiner rendered an impression of mild 
folliculitis.  There are no further entries related to skin 
symptomatology.

The March 1969 separation examination reflects that the only 
abnormality of the skin noted was a surgical scar on the 
right side of the veteran's stomach.

The April 2002 VA skin examination report reflects that the 
veteran reported a history of pruritic rashes for which he 
used topical applications.  The veteran related that his 
primary symptom was pruritus, especially at night.  Physical 
examination revealed generalized xerosis, scattered 
erythematous patches, and 1+ to trace edema, bilateral lower 
extremities.  The examiner rendered a diagnosis of xerosis, 
nummular dermatitis, and mild stasis dermatitis, and opined 
that there was no relationship between the veteran's skin 
disorder and Agent Orange.  The examiner did not express an 
opinion as to any relationship between the disorder and the 
symptoms the veteran manifested in active service.

The Board remanded the appeal in April 2004 so that the 
examiner could render an opinion on any nexus between the 
veteran's skin disorder and the symptoms he manifested in 
active service.  An examination was scheduled for April 2005.  
The veteran cancelled the examination, indicating that he was 
unable to appear for that examination due to open heart 
surgery, and he requested that the examination be 
rescheduled.  In May 2005, he informed the RO that he had 
relocated his residence from New Jersey to West Virginia and 
requested that the examination be conducted there.

In a July 2005 letter, the Appeals Management Center (AMC), 
which coordinated the remand, informed the veteran that an 
examination had been requested, and that the medical facility 
would notify him of date and time.  The letter also informed 
him of the provisions of 38 C.F.R. § 3.655.  The examination 
was scheduled for August 4, 2005, and the notice reflects the 
West Virginia address provided by the veteran.  The claims 
file reflects no evidence of either the AMC letter or the 
examination notice having been returned as undelivered.  The 
claims file also reflects no evidence of the November 2005 
SSOC having been returned as undelivered, and it reflects no 
evidence of the veteran having responded to that SSOC.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, will be presumed to 
have been exposed to an herbicide agent during that service.  
When such a veteran develops, in pertinent part, chloracne or 
porphyria cutanea tarda to a degree of 10 percent or more 
within one year following the last exposure to herbicides, 
the disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).


A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 68 Fed. 
Reg. 27,630 (May 20, 2003).  The Federal Circuit has held, 
however, that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor 
of service connection and against service connection is 
roughly in balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); 
see also Almany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

When a claimant fails to report for an examination scheduled 
in conjunction with any original claim, the claim shall be 
rated on the evidence of record.  38 C.F.R. § 3.655(b).

In the February 2006 Appellate Brief, the veteran's 
representative asserts that, in light of the veteran's health 
and assumed convalescence, there was good cause for the 
failure to appear for the August 2005 examination, and the 
claims file was returned to the Board prematurely.  The 
representative's Brief, however, does not refer the Board to 
any evidence to support that assertion or proffer any 
explanation for the failure to respond to the notice 
regarding the August 2005 scheduled examination date or to 
the last SSOC.  

Thus, the Board finds that there is no probative evidence of 
good cause for the veteran's failure to appear for the August 
2005 examination, and that the veteran's appeal will be 
determined on the basis of the evidence of record.  38 C.F.R. 
§ 3.655(b).

The veteran's diagnosed skin disorder is not among the skin 
disorders the Secretary has determined to be associated with 
exposure to herbicides.  See  38 C.F.R. § 3.309(e).  Further, 
the record fails to contain, and the veteran has not 
submitted, any evidence which would tend to show that his 
skin disorder is or should be associated with exposure to 
Agent Orange.  Combee, 34 F.3d at 1043-45.  In this regard, 
the examiner at the 2002 examination opined that there was no 
relationship between the veteran's skin disorder and Agent 
Orange exposure.  Moreover, the skin symptoms noted in 
service were acute and transitory, and were not shown on his 
separation examination.  Further, there is no competent 
medical evidence that the veteran's current skin disorder is 
related to the skin symptomatology he manifested in 1953 and 
1968.

For the reasons set forth above, the Board is constrained to 
find that the preponderance of the evidence is against his 
claim both on a presumptive and direct basis.  38 C.F.R. 
§ 3.303, 3.307, 3.309(e).







ORDER

Entitlement to service connection for xerosis, nummular 
dermatitis, and mild stasis dermatitis, to include as a 
result of herbicide exposure, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


